DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In re claim 1, claim 1 recites, in lines 9-11, “wherein when the fuel contained in the fixed tank which does not have a variable tank is supplied to the fuel supply flow path by operation of the fuel pump, the fuel contained in the variable tank is not supplied to the fuel supply flow path” is considered to be functional language.
The apparatus of Howe in view of Madison, as explained in the rejection of claim 1 below, discloses all the structural components of “wherein when the fuel contained in the fixed tank which does not have a variable tank is supplied to the fuel supply flow path by operation of the fuel pump, the fuel contained in the variable tank is not supplied to the fuel supply flow path”, which are read on those of the instant invention. Therefore, the assembly of Howe in view of Madison is capable of performing the same desired functions as the instant invention having been claimed in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites inter alia, “a plurality of fixed tanks storing fuel” in line 3, and “a variable tank provided in a fixed tank of the plurality of fixed tanks and storing fuel” in lines 4-5. It is not clear in the claim, if the term “storing fuel” is in reference to the variable tank, the fixed tank, or to the plurality of tanks. In the case that the recitation of “storing fuel” in lines 4-5” is referencing either the singular “fixed tank” or “a plurality of fixed tanks”, it is unclear what Claims 4-9 are further rejected for depending upon a rejected claim.
In re claim 1, claim 1 recites inter alia, “a first fuel control valve is provided in the fuel supply flow path at a front side of the fuel pump so as to control fuel supply from the variable tank”. In this recitation, it is unclear if the fuel control valve is located upstream, or downstream of the fuel pump, in relation to the variable tank. It is also unclear what side of the fuel pump is intended to be the “front side”, or how positioning a fuel control valve on the “front side” of a fuel pump, would result in any sort of meaningful difference in the control of a fuel supply from a variable (or even a non-variable) tank, vs having the same fuel control valve positioned on the “back side” and having the exact same connections.
In re claim 4, claim 4 recites inter alia, “wherein during the fuel supply from the variable tank, fuel is refilled to the variable tank by a fuel refilling means”. However, the recitation of this limitation is unclear. Based upon the syntax of this recitation, the examiner believes that the limitation is not complete. In the art a “fuel supply” is usually used to indicate an amount of fuel (such as that in a fuel tank(s)) to be supplied. However, the term “duration” seems to indicate a period of time. This being the case, the recitation of “wherein during the fuel supply from the variable tank, fuel is refilled to the variable tank by a fuel refilling means” within the claim is unclear. Claim 5 is further rejected for depending upon a rejected claim.

In re claim 10, claim 10 recites inter alia, “a variable tank and a fixed tank in which fuel is stored”. It is unclear in this recitation if the variable tank also stores fuel, or if it is only the fixed tank stores contains fuel. Claim 11 is further rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. 20050178880) in view of Madison (U.S. 5913451).
Regarding claim 1, Howe teaches a fuel supply system (fig. 1; 130) for an aerial vehicle (aircraft 100), the fuel supply system comprising:
a plurality of fixed tanks storing fuel (forward and aft tank groups 112, 114; [0030]; note: multiple fuel tanks in each group as shown in fig. 1);
a fuel supply flow path (basic tank portion 660 of the fuel outlet manifold 230; fig. 6, fig. 11a; [0071]) that is passing through
a fuel pump (fig. 6; fuel transfer pump 672a, 672b; [0053]) provided in a fixed tank which does not have a variable tank (note: in fig. 2-3, fuel pumps are only shown in one tank, of a plurality of tanks), 
an outlet side of the fuel pump (as shown in fig. 2-3 and fig. 6) being connected to the fuel supply flow path (note: fuel pump connection to at least 230 is shown in fig. 2-3 and fig. 6),
wherein when the fuel contained in the fixed tank which does not have a variable tank (such as tank 121 or 120b as shown in fig. 3) is supplied to the fuel supply flow path by operation of the fuel pump (note: in fig. 2-3, fuel pumps are only shown in one tank, of a plurality of tanks), and
wherein a first fuel control valve (fig. 7a-7b; valve 765 (part of valve assembly 664); note fig. 2-3 and 6 also show valve 765, but it is not numbered) is provided in the fuel supply flow path on an upstream side (suction side, as shown in fig. 2-3 and 6) of the fuel pump so as to control fuel supply from a fixed tank (as shown in fig. 7a-7b, and suggested by [0055]; as fuel volume in the tank gets low, the float drops, which in turn closes the valve; ).
However, Howe fails to teach:
a variable tank provided in a fixed tank;
a fuel supply flow path having a first end that is connected to the variable tank; and
the fuel contained in the variable tank is not supplied to the fuel supply flow path;
wherein a first fuel control valve is provided in a fuel supply flow path on an upstream side of the fuel pump so as to control fuel supply from the variable tank.
Maddison teaches:
a variable tank (fig. 1-2; 20; Col. 2, ln 47-67) provided in a fixed tank (18);
a fuel supply flow path (50) having a first end that is connected to the variable tank (as shown in fig. 1-2).
It would have been obvious to one having ordinary skill in the art that simply adding a variable tank as taught by Madison, to one of the fixed tanks (such as tank 225b as shown in fig. 2 of Howe, or tank 122b as shown in fig. 3 of Howe), would also include the valve 765 (part of valve assembly 664) as also taught by Howe, and that when fuel in this modified tank is low, then the shutoff valve on an upstream side of the fuel pump is closed so that the fuel pump does not lose its prime (as further taught by Howe) and that in this case, the remaining fuel in the variable tank would not be supplied to the fuel supply flow path, because the valve on an upstream side of the fuel pump is closed. 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Howe, to incorporate a container having a highly compliant wall, enabling expansion and contraction of the volume of the container, as clearly suggested and taught by Maddison, in order to preclude contact of air with the fuel and thereby deter the formation of fuel vapor.
Regarding claim 10, see claim 1, also note that an engine is considered to be a fuel consuming device, which is connected to the fuel tanks.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. 20050178880) in view of Madison (U.S. 5913451) and in further view of Ayresman (U.S. 5979481).
Regarding claims 6 and 7, Howe and Maddison teach the fuel supply system of claim 1, including a plurality of fixed tanks (as explained above), but fail to teach:
a pressurizing tank storing pressurizing gas to pressurize the plurality of fixed tanks
a pressurizing flow path connected to the plurality of fixed tanks from the pressurizing tank; and
a plurality of pressure control valves provided in the pressurizing flow path at locations inside the plurality of fixed tanks, respectively.
Ayresman teaches:
a pressurizing tank (fig. 1; gas cylinder 6a) storing pressurizing gas (inert gas) to pressurize a tank (30; also see fig. 2);
a pressurizing flow path (6a to 20 to 12 to 4) connected to the tank from the pressurizing tank; and
a pressure control valve (12) provided in the pressurizing flow path operatively connected to a location inside the tank.
One having ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to apply the fuel vapor reduction system of Ayresman to more than one tank (such as a plurality of fixed tanks), since it is well known in the art that aircraft and other vehicles may have more than one fuel tank. It is also obvious to one having ordinary skill in the art that a pressure control valve can be located either inside the tank, or outside of the tank in order to control the pressure inside the tank.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Howe, to incorporate a fuel vapor reduction system, having a pressurizing tank storing pressurizing gas (inert gas) to pressurize a tank (or a plurality of tanks), as clearly suggested and taught by Ayresman, in order to retard combustible vapor formation ([Col. 2, ln 60-Col. 3, ln 14]).
Regarding claim 8, Howe, Maddison, and Ayresman teach the fuel supply system of claim 7, and Ayresman further teaches wherein control pressures of the pressure control valves are different from each other (abstract; differential pressure).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. 20050178880) in view of Madison (U.S. 5913451) and in further view of Goguet-chapuis et. al. (U.S. 20150159771).
Regarding claim 9, Howe and Maddison teach the fuel supply system of claim 1, but fail to teach wherein a high-pressure pump is provided in the fuel supply flow path at a location outside the fixed tanks, the high-pressure pump being configured to supply fluid to the fuel pump through the fuel supply flow path connected thereto.
Goguet-chapuis teaches 
wherein a high-pressure pump (fig. 2; 22) is provided in a fuel supply flow path (1’) at a location outside of fixed tanks (note fig.2 is not inside of a fuel tank), the high-pressure pump being configured to supply fluid (fuel) to the fuel pump (21 via 3b to 2 to 30 and to 4a) through the fuel supply flow path connected thereto.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Howe, to incorporate a high-of fixed tanks, the high-pressure pump being configured to supply fluid (fuel) to the (low pressure) fuel pump through a connected fuel supply flow path, as clearly suggested and taught by Goguet-chapuis, in order to avoid redimensioning of the engine fuel system ([0011]), since it is complicated and expensive to dimension an engine fuel system for each engine model for which it is desired to install a fuel return line ([0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747